 


109 HR 632 IH: Fort Carson Conservation Act of 2005
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 632 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Hefley (for himself, Mr. Udall of Colorado, Mr. Salazar, and Ms. DeGette) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require the Secretary of the Army to carry out a pilot project on compatible use buffers on real property bordering Fort Carson, Colorado, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fort Carson Conservation Act of 2005. 
2.Pilot project on compatible use buffers on real property bordering Fort Carson, Colorado 
(a)In generalThe Secretary of the Army shall carry out a pilot project at Fort Carson, Colorado, for purposes of evaluating the feasibility and effectiveness of utilizing conservation easements and leases granted by one or more willing sources to limit development and preserve habitat on real property in the vicinity of or ecologically related to military installations in the United States. 
(b)Procedures 
(1)PhasesThe Secretary shall carry out the pilot project in four phases, as specified in the Fort Carson Army Compatible Use Buffer Project. 
(2)Lease and easement agreementsUnder the pilot project, the Secretary shall enter into agreements with one or more eligible entities who are willing to do so to purchase from the entity or entities one or more conservation easements, or to lease from the entity or entities one or more conservation leases, on real property in the vicinity of or ecologically related to Fort Carson for the purposes of— 
(A)limiting any development or use of the property that would be incompatible with the current and anticipated future missions of Fort Carson; or 
(B)preserving habitat on the property in a manner that— 
(i)is compatible with environmental requirements; and 
(ii)may eliminate or reduce current or anticipated environmental restrictions that would or might otherwise restrict, impede, or otherwise interfere, whether directly or indirectly, with current or anticipated military training, testing, or operations on Fort Carson. 
(3)Encroachments and other constraints on useIn entering into agreements under the pilot project, the Secretary may, subject to the provisions of this section, utilize the authority for agreements under this subsection to limit encroachments and other constraints on military training, testing, and operations under section 2684a of title 10, United States Code. 
(4)Relationship to current use planAny agreement entered into under the pilot project shall be compatible with the Fort Carson Army Compatible Use Buffer Project. 
(c)ExpirationThe authority of the Secretary to enter into agreements under the pilot project shall expire on the earlier of— 
(1)the date of the completion of phase IV of the Fort Carson Army Compatible Use Buffer Project; or 
(2)the date that is five years after the date of the enactment of this Act. 
(d)DefinitionsIn this section: 
(1)The term Fort Carson Army Compatible Use Buffer Project means the Fort Carson Army Compatible Use Buffer Project, a plan to use conservation easements and leases on property in the vicinity of or ecologically related to Fort Carson to create a land buffer to accommodate current and future missions at Fort Carson while conserving sensitive natural resources. 
(2)The term eligible entity means any of the following: 
(A)A State or political subdivision of a State. 
(B)A private entity that has as its stated principal organizational purpose or goal the conservation, restoration, or preservation of land and natural resources, or a similar purpose or goal, as determined by the Secretary. 
(e)Funding 
(1)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Defense for fiscal year 2006 for the Department of Defense, for expenses not otherwise provided for, for operation and maintenance for Defense-wide activities in the amount of $30,000,000, to be available for the pilot project. 
(2)Availability without fiscal year limitationFunds authorized to be appropriated by paragraph (1) shall be available without fiscal year limitation. 
 
